Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 8-11, and 18-20 were amended. Claim(s) 7 and 17 were cancelled. Claim(s) 2-6 and 12-16 were left as originally/previously presented. Claim(s) 1-6, 8-16, and 18-20 are currently pending and have been examined.  

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page 6 of Applicant’s Response, filed August, 24, 2021, with respect to the rejection of Claim(s) 1-6, 8-16, and 18-20, based on non-statutory subject matter, under 35 U.S.C. 101 has been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments filed August, 24, 2021, have been fully considered but they are not persuasive.
	First, Applicant argues on page(s) 7-8, that Skinny does not teach or suggest an weighted attachment used to adjust the overall weight supported by the seat to within a range for safe seat stroke since military airplanes do not need to worry about seat 

Second, Applicant argues on page(s) 8-9, that the Examiner has relied on hindsight to make the obvious determination. Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is 

Third, Applicant argues on page(s) 8-9, that the Examiner has relied on an excessive number of references. Examiner, respectfully, disagrees with applicant’s arguments. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Examiner, respectfully, guides applicant’s attention to how the reference(s) are being interpreted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 4-5, 8-9, 11, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and further in view of Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and further in view of Bolukbasi et al. (US 2017/0106981) and further in view of “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny).
	Regarding Claim 1
Receiving a transportation request. (Column 19, Lines 39-43)(Shannon teaches a user is able to provide a request for a multi-modal mobility service request, which, can include VTOL’s)
The transportation request include a starting location, a final destination, and an estimated payload data. (Column 19, Lines 43-50)(Shannon teaches that a user’s trip request can include a desired starting and arrival destination (i.e., starting location and final destination) and the estimated weights of passengers and bags or other gear carried by the passenger) 

Assigning an aerial vehicle to a subsequent leg of the multimodal itinerary 




	With respect to the above limitations: while Shannon teaches that a customer is able to provide a transportation request, which, includes a starting and ending destination along with the estimated weight of a payload that will be used to determine an VTOL aircraft for the second leg of a multi-modal transportation request. However, Shannon, doesn’t explicitly teach receiving an additional weight during the first leg of transit of the passenger, which, an updated weight of the payload will be received and assigning an aerial vehicle based on updated payload data. Shannon, also, doesn’t explicitly teach assigning a seat to a passenger based on weight and receiving seat stroke information and determining an attachment to be added to a seat that will be added determining an attachment to be added to a seat.
	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches receiving, during a first leg of the multimodal itinerary, an updated payload data. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Fokkelman, further, teaches that the vehicle carrying the passenger from a starting location to an airport will load the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)

	With respect to the above limitations: while Fokkelman teaches a driver’s vehicle will receive passenger baggage weight information, which, will be transmitted to an airport. However, Shannon and Fokkelman, do not explicitly teach assigning an aerial vehicle based on updated payload data and assigning a seat to a passenger based on weight. Shannon and Fokkelman, also, do not explicitly teach receiving seat stroke information and determining an attachment to be added to a seat that will be added determining an attachment to be added to a seat.
	But, Chen et al. in the analogous art of determining aircraft payloads, teaches assigning an aerial vehicle to a subsequent leg based on the updated payload data. (Paragraph(s) 0037, 0056, and 0058)(Chen et al. teaches determining an expected weight of passengers and cargo, which, will be used to then re-determine the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon and a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, by incorporating the teachings of receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce fuel usage during flight by reducing the weight of the aircraft. (Chen et al.: Paragraph 0002)
	With respect to the above limitations: while Chen et al. teaches that once the system determines an updated weight for the passenger and baggage then the system 
	But, Fuscone et al. in the analogous art of assigning passengers to seats based on weight, teaches assigning a seat of the aerial vehicle to a passenger. (Paragraph(s) 0051-0052, 0055, and 0065-0066)(Fuscone et al. teaches a system that is able to determine an estimated and/or actual payload weight for each adult and child passenger. The system will then determine seats/zones which a passenger should be assigned based on passenger and luggage weight)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., by incorporating the teachings of determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 
	With respect to the above limitations: while Fuscone et al. teaches that once the system determines and estimated or actual payload information for passenger then the system will assign the passengers to a seat. However, Shannon, Fokkelman, Chen et al., and Fuscone et al., do not explicitly teach receiving seat stroke information and determining an attachment to be added to a seat that will be added determining an attachment to be added to a seat.
	But, Bolukbasi et al. in the analogous art of seat stroke, teaches receiving seat data for the seat, the seat data including a specific weight to achieve a specific stroke for the seat. (Paragraph 0059-0064)(Bolukbasi teaches that a weight of an occupant of a seat can be measured by a load cell. The system will then determine the stroke load for the occupant’s seat based on the occupant’s weight from the load cell) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., and determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the 
	With respect to the above limitation(s): while Bolukbasi et al. teaches receiving the weight of a passenger from a load cell attached to a seat, which, will then determine the stroke load for that occupants seat. However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al., do not explicitly teach determining an attachment to be added to a seat based on being within a predefined range of a specific weight to achieve a specific seat stroke. 
	But, Skinny in the analogous art of aircrafts, teaches 
Identifying an attachment to be added to or removed from the seat using a combined weight of the updated payload and a weight of the attachment, the combined weight being within a predefined range of the specific weight to achieve the specific stroke. (Page 2, “Interestingly, the weight,”); and (Page 3, “The pause allows the seat)(Skinny teaches that an aircraft will allow certain sized pilots to fly the F-35. Skinny, further, teaches that pilots who weigh less than 136 pounds cannot fly the F-35, if it is determined that the pilot is above that weight threshold then the pilot will be equipped with a helmet as long as the 
Adding or removing the attachment from the seat. (Page 3, “Martin-Baker is reportedly also,”)(Skinny teaches that the a mount head support panel will be attached)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., and determining a seat stroke based on passenger weight of Bolukbasi et al., by incorporating the teachings of determining an attachment to be added to a seat based on weight of the occupant and the attachment of Skinny, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce flight injury. (Skinny: Page 3, “The probability of injury….”)

Regarding Claim 4, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman, do not explicitly teach wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. 
	But, Chen et al. in the analogous art of determining aircraft payloads, teaches wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. (Paragraph(s) 0037 and 0056)(Chen et al. teaches determining an expected weight of passengers and cargo, which, will be used to then re-determine the updated passenger and cargo weights. Chen et al., further, teaches that once the updated expected weights are determined then the system will determine to reroute passengers and/or cargo. Examiner, respectfully, notes that based on BRI, multiple examples for assigning an aerial vehicle are disclosed in applicant’s specification, paragraph 0058, which, one of those examples state “assigning the aerial vehicle may include rerouting a passenger to a transportation hub associated with the subsequent leg,” which, the above reference discloses)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon and a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight 

	Regarding Claim 5, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman/Chen et al., doesn’t explicitly teach generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary.
	But, Fuscone et al. in the analogous art of assigning passengers to seats based on weight, teaches generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary. (Paragraph(s) 0062 and 0065-0066)(Fuscone et al. teaches that an aircraft system that is able to take into account estimated and an actual weight of a passenger and their hand luggage. The system will then allocate the passenger to a seat based on the passenger and hand baggage weight. Examiner, respectfully, notes that the system is 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, and receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al by incorporating the teachings of determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maintain aircraft safety standards. (Fuscone et al.: Paragraph 0002)

	Regarding Claim 8, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
	However, Shannon, doesn’t explicitly teach 
Receiving an actual weight the payload. 
Confirming the attachment to be added to or removed from the seat based on the actual weight of the payload. 
	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches receiving an actual weight the payload. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Further, teaches that the vehicle carrying the passenger from a starting location to an airport will loaded the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, by incorporating the teachings of a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save time at the airport for the traveler and the airport operator. (Fokkelman: Column 8, Lines 64-67 and Column 9, Lines 1-2)

	But, Skinny in the analogues art of aircrafts, teaches confirming the attachment to be added to or removed from the seat based on the actual weight of the payload. Page 2, “Interestingly, the weight,”); and (Page 3, “The pause allows the seat)(Skinny teaches that an aircraft will allow certain sized pilots to fly the F-35. Skinny, further, teaches that pilots who weigh less than 136 pounds cannot fly the F-35, if it is determined that the pilot is above that weight threshold then the pilot will be equipped with a helmet as long as the helmet is within a certain weight range and a head mount to protect the pilots head and once the mount is attached the military will then remove the weight restrictions for the pilots (i.e., confirming an attachment has been added))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger 

	Regarding Claim 9, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 8.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al., do not explicitly teach wherein receive the actual weight comprises: 
Receiving the actual weight from a load cell attached to the seat of the VTOL vehicle; or 
Receiving the actual weight from a load cell attached to a floor panel of the VTOL vehicle.
	But, Bolukbasi et al. in the analogous art of seat stroke, teaches receiving the actual weight from a load cell attached to the seat of the VTOL vehicle. (Paragraph 0059-0064); and (Fig. 1)(Bolukbasi teaches that a weight of an occupant of a seat can be measured by a load cell. The system will then determine the stroke load for the occupant’s seat based on the occupant’s weight from the load cell. Examiner, 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., and determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., by incorporating the teachings of determining a passenger weight using a load cell within a rotorcraft of Bolukbasi et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine an effective weight, which, is more effective in tailoring the stroke load for an occupant. (Bolukbasi et al: Paragraph 0075)

	Regarding Claim 11
A processor. (Column 22, Lines 34-42); and (Column 23, Lines 33-38)(Shannon teaches a processor)
A memory including instructions that, when executed by the processor, cause the processor to perform actions (Column 22, Lines 34-42); (Column 23, Lines 33-42)(Shannon teaches multiple processors and  memory with instructions used to implement the various steps) comprising: 
Receiving a transportation request. (See, relevant rejection of Claim 1(a))
The transportation request include a starting location, a final destination, and an estimated payload data. (See, relevant rejection of Claim 1(b))
Receiving, during a first leg of the multimodal itinerary, an updated payload data. (See, relevant rejection of Claim 1(c))
Assigning an aerial vehicle to a subsequent leg of the multimodal itinerary based on the updated payload data. (See, relevant rejection of Claim 1(d))

	Regarding Claim 14, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 11 and wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting a passenger to a transportation hub associated with the subsequent leg. (See relevant rejection(s) of Claim(s) 4 and 11)
	Regarding Claim 15, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 11 and wherein the actions further comprise generating seat assignment data based on the updated payload data, the seat assignment data indicating an assigned seat in the aerial vehicle for a passenger that travels along the first leg of the multimodal itinerary. (See, relevant rejection of Claim(s) 5 and 11)


	Regarding Claim 18, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny , teaches all the limitations as applied to Claim 17 and wherein the actions further comprise:
Receiving an actual weight for the passenger. (See, relevant rejection(s) of Claim 8(a) and 17)
Confirming the attachment to be added to or removed from the seat based on the actual weight of the passenger. (See, relevant rejection(s) of Claim 8(b) and 17)

	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and further in view of Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny) and further in view of Regan et al. (US 2017/0315014).
	Regarding Claim 2, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1. 
	However, Shannon, doesn’t explicitly teach wherein receiving the updated payload data includes receiving the updated payload data from a load cell associated with a ground transportation used for the first leg of the multimodal itinerary. 
	But, Fokkelman in the analogous art of transmitting passenger baggage weights to an airport, teaches wherein receiving the updated payload data includes receiving the updated payload data associated with a ground transportation used for the first leg of the multimodal itinerary. (Column 6, Lines 35-44); (Column 7, Lines 4-17); and (Column 8, Lines 54-67)(Fokkelman teaches a vehicle carrying a passenger will be able to enter journey data prior to the trip, which, will include arrival and departure data to the airport along with accompanying baggage items. Fokkelman, further, teaches that the vehicle carrying the passenger from a starting location to an airport will loaded the passenger’s baggage into the vehicle, which, the vehicle will then determine the actual weight of the passenger’s luggage and transmit the actual baggage weight to the airport)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, by incorporating the teachings of a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage 
	With respect to the above limitation(s): while Fokkelman teaches a vehicle carrying a passenger and cargo is able to determine the weight of the items and then transmit that information to an airport for the second leg of the itinerary. However, Shannon/Fokkelman/Chen et al./Fuscone et al., do not explicitly teach a land vehicle with a load cell. 
	But, Bolukbasi et al. in the analogous art of seat stroke, teaches receiving seat data for the seat, the seat data including a specific weight to achieve a specific stroke for the seat. (Paragraph(s) 0033 and 0059-0064)(Bolukbasi teaches that a weight of an occupant of a seat can be measured by a load cell. The system will then determine the stroke load for the occupant’s seat based on the occupant’s weight from the load cell. Examiner, further, notes that the vehicle can include a land vehicle) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be 
	With respect to the above limitation(s): while Bolukbasi et al. teaches a load cell in an aircraft seat, which, can also include land vehicles. To the extent that Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, do not teach a land vehicle with a load cell. 
	But, Regan et al. in the analogous art of measuring weight/ center of gravity of vehicles using a load sensor, teaches receiving payload data from a load cell. (Paragraph 0021)(Regan et al. teaches receiving passenger and cargo weight information from a vehicle seat, which, can include load sensors from a vehicle. Regan et al., further, notes that a vehicle can include a land vehicle (i.e., ground transportation), see paragraph 0019)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an 

	Regarding Claim 12, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny/Regan et al., teaches all the limitations as applied to Claim 11 and wherein receiving the updated payload data includes receiving the updated payload data from a load cell associated with a ground transportation used for the first leg of the multimodal itinerary. (See, relevant rejection(s) of Claim(s) 2 and 11)

	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and further in view of Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny) and further in view of Moravek et al. (US 10,304,344).
	Regarding Claim 3, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, do not explicitly teach wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. 
	But, Moravek et al. in the analogous art of diverting an airline based on weight, teaches wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. (Column 9, Lines 9-27); (Column 13, Lines 44-55 and 61-67); and (Column 14, Lines 2-20 and 35-44)(Moravek et al. teaches adjusting an airline route to a diversion airport (i.e., transportation hub). The system will calculate an estimated amount fuel with the initial route and determine if the airplane landing weight is less than the maximum safe landing weight taking into account cargo weight. The system will then divert the airplane to the diversion airport for landing)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation 

	Regarding Claim 13, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny/Moravek et al., teaches all the limitations as applied to Claim 11 and wherein assigning the aerial vehicle to the subsequent leg of the multimodal itinerary includes rerouting an aerial vehicle to a transportation hub associated with the subsequent leg. (See relevant rejection(s) of Claim(s) 3 and 11)

	Claim(s) 6, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and further in view of Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny) and further in view of Tschechne (US 2020/0242721).
	Regarding Claim 6, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, doesn’t explicitly teach generating compartment assignment data based on the updated payload data, the compartment assignment data indicative of an assigned compartment in the aerial vehicle for luggage that travels along the first leg of the multimodal itinerary.
	But, Tschechne in the analogous art of optimizing loads within an aircraft cabin, teaches generating compartment assignment data based on the updated payload data, the compartment assignment data indicative of an assigned compartment in the aerial vehicle for luggage that travels along the first leg of the multimodal itinerary. (Paragraph(s) 0012, 0023, 0026-0027)(Tschechne teaches a passenger can provide the dimensions of their pieces of luggage such as the height, depth and/or width at check-in. the system will then compare the dimensions with the volume of compartment space within a aircraft, which, the system will then assign a compartment or space under the passenger’s seat to place their baggage based on the dimensions, as taught in paragraph 0047-0048)


	Regarding Claim 16, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny/Tschechne, teaches all the limitations as applied to Claim 11 and wherein Claim(s) 6 and 11)

	Regarding Claim 20, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 17.
	However, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, do not explicitly teach wherein the actions further comprise: 
Receiving an estimated volume of luggage belonging to the passenger. 
Assigning a location for the luggage based on the estimated volume to assign the location.
Receiving an actual volume for the luggage.
Confirming the luggage fits in the location within the aerial vehicle based on the actual volume. 
	But, Tschechne in the analogous art of optimizing loads within an aircraft cabin, teaches wherein the actions further comprise: 
Receiving an estimated volume of luggage belonging to the passenger. (Paragraph 0018)(Tschechne teaches a passenger will take an image of their piece of luggage, which, the dimensions of the piece of luggage will be determined) 
Assigning a location for the luggage based on the estimated volume to assign the location. (Paragraph(s) 0023 and 0027)(Tschechne teaches that the dimensions of the luggage are compared with the free volume of the luggage compartments, which, the system will assign a luggage compartment that has free volume space to the passenger) 
Receiving an actual volume for the luggage. (Paragraph 0021)(Tschechne the system will allow the passenger to identify the actual dimensions if the comparison of the image is not successful) 
Confirming the luggage fits in the location within the aerial vehicle based on the actual volume. (Paragraph(s) 0024-0025 and 0027)(Tschechne teaches that the system will compare the compartment space volume with the luggage dimensions, which, will determine if the passengers luggage will be able to be stored in the luggage compartment. If the system does determine that the user’s luggage can be placed in the compartment then they will be assigned a compartment space (i.e., confirming the luggage fits))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight 

	Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 10,593,217) in view of Fokkelman (US 9,626,857) and Chen et al. (US 2015/0279217) and further in view of Fuscone et al. (US 2015/0241295) and Bolukbasi et al. (US 2017/0106981) and further in view of “You Can Be Too Skinny To Fly the F-35,” By Eric Tegler, November, 3, 2015, (hereinafter Skinny) and further in view of Hathaway (US 2015/0120097).
	Regarding Claim 10, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny, teaches all the limitations as applied to Claim 1.
verifying the passenger sits in the seat. 
	But, Hathaway in the analogous art of aircrafts, teaches verifying the passenger sits in the seat. (Paragraph 0032)(Hathaway teaches that cabin crew are able to confirm that all passengers are sitting in their assigned seats, which, the system can also calculate the weight and balance of the aircraft)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system of receiving a transportation request from a customer, which, a driver will take a passenger to a vertiport to catch an assigned VTOL aircraft of Shannon, a vehicle taking a passenger to an airport, which, the vehicle will enter a starting location and baggage information into a navigation device and upon picking up a passenger and their luggage an actual weight will be determined to transmitted to an airport of Fokkelman, receiving updated weight information, which, will be used to route the aerial vehicle to a different location in order to reroute a passenger and/or cargo of Chen et al., determining an actual weight of a passenger and their luggage, which, the system will then assign a seat to the passenger based on the weight of Fuscone et al., determining a seat stroke based on passenger weight of Bolukbasi et al., and  determining an attachment to be added to a seat based on weight of the occupant and the attachment, which, the military will lift the restrictions once the attachment is added of Skinny, by incorporating the teachings of verifying a passenger is in the correct seat of Hathaway, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed 

	Regarding Claim 19, Shannon/Fokkelman/Chen et al./Fuscone et al./Bolukbasi et al./Skinny/Hathaway, all the limitations as applied to Claim 11 and wherein the actions further comprise verifying the passenger sits in the seat. (See, relevant rejection(s) of Claim 10 and 11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Design and Testing of an Energy-Absorbing Crewseat for the F/FB-111 Aircraft,” Volume 1, by Joseph Shane, August 1985, (hereinafter Design). Design teaches an ejection seat equipped in an F-111 military aircraft. Design, further, teaches providing an energy absorbing seat to the F-111 seat using seat stroke capabilities. The ejection seat with the seat stroking capabilities will significantly lessen the severe environment than a regular ejection seat. Also, the ejection seat with the seat stroking capabilities will reduce spinal loads experienced by occupants upon hitting the ground during ejection, see page(s) 9-10, 16-18, 20, 118-119, and 132.  
“Lumbar load attenuation for rotorcraft occupants using a design methodology for the seat impact energy-absorbing system,” by Rasoul Moradi, Hamid K Beheshti, Hamid M. Lankarani, June 09, 2012, (hereinafter Lumbar). Lumbar teaches an energy-absorbing system that will provide a one load setting that the will be sized for the effective weight of 50th-percentile occupants to ensure a tolerable stroke for the occupants, see page 564. Lumber, also, teaches that the load-displacement is subject to change, based on the different-size occupants and seat weights, which, the seat stroke strongly depends on the seat cushion properties and thickness along with the passenger’s weight, see page 573. Lumbar, furthermore, teaches that seat technology for a seat stroke at a constant force is used in most military aviation aircraft systems that are equipped with crashworthy seat systems, see paragraph 564. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628      

                                                                                                                                                                                                  /GEORGE CHEN/Primary Examiner, Art Unit 3628